United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-311
Issued: September 13, 2011

Case Submitted on the Record

ORDER GRANTING REQUEST FOR ORAL ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

By application dated August 16, 2010, appellant filed for review of the Office of
Workers’ Compensation Programs’ (OWCP) February 24, 2010 overpayment decision. The
appeal was docketed as No. 11-311. Appellant submitted a timely request for oral argument,
explaining the need to address the evidence of record before the Board.
The Board has duly considered the matter and finds that appellant’s request for oral
argument should be granted. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the
discretion of the Board.1 In the present appeal, appellant’s request was timely filed and a need
for oral argument was advanced. The Board has jurisdiction over the merits of appellant’s claim.
The February 24, 2010 decision found that appellant was at fault in the creation of an
overpayment in the amount of $27,159.35, denied her request for waiver and determined that the
amount of $100.00 per month would be withheld from her continuing compensation in
repayment of the overpayment. Appellant contends that she should not be considered to be at
fault because she advised OWCP of her increased hours and should not be held responsible for
OWCP’s oversight. She also contends that repayment would create a hardship. The Board, in its
discretion, grants oral argument.

1

20 C.F.R. § 501.5(a).

IT IS HEREBY ORDERED THAT appellant’s request for oral argument in Docket
No. 11-311 be granted.
Issued: September 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

